DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Anastasia Zhadina (Reg. No. 48,544) on 03/25/2022.

The claims are amended as follows: 
(Please note that only claims that are currently amended by the Examiner are listed in this section.  For original and previously presented claims, please refer to the claims filed on 12/15/2021.)

4.	(Currently amended) 	The chip according to claim 1, wherein
	at least one of the plurality of signal processing circuits includes an interface that is controlled from the exterior of the integrated circuit chip and an interface that outputs the image evaluation information to the exterior of the integrated circuit chip.

6.	(Currently amended)	An image capturing apparatus comprising:
	an integrated circuit chip;
	a lens unit including a focus lens for forming an image on a
	one or more processors;[[:]]
	a lens control unit that controls the focus lens;
	an object recognizing unit that recognizes an object, including a position of the object, during shooting;
	a detecting unit, including a gyrosensor, that detects movement of the apparatus;
	an image processing unit and a recording signal processing unit; and
	a display device and a recording medium,
	wherein the integrated circuit chip includes a pixel circuit formed, as an image sensor, on [[a]]the substrate stacked on the chip; and 
a logic circuit formed on another substrate stacked on the chip, wherein the logic circuit includes an input unit inputting signals from the pixel circuit, a plurality of signal processing circuits each of which performs a predetermined processing on the signals input from the pixel circuit via the input unit, a bus shared by the plurality of signal processing circuits, an arbitration circuit that arbitrates between the plurality of signal processing circuits and the bus, where a portion of the bus is an internal bus for each of the signal processing circuits,
	wherein each of the plurality of signal processing circuits is formed by individual stepping exposure, and the shared bus is formed by one shot exposure;
	wherein the plurality of signal processing circuits includes:
	a processing unit that generates a RAW image by carrying out predetermined signal processing on the signals input from the pixel circuit and outputs the RAW image to the exterior; and
	a generating unit that generates image evaluation information using the bus and the arbitration circuit, in addition to the generation of the RAW image,
	wherein the lens control unit, the object recognizing unit, the detecting unit, the image processing unit and the recording signal processing unit are implemented by the one or more processors.

7.	(Currently amended)	An integrated circuit chip comprising:
a pixel circuit formed, as an image sensor, on a substrate stacked on the chip; and
a logic circuit formed on another substrate stacked on the chip,
wherein the logic circuit includes an input unit inputting signals from the pixel circuit, a plurality of signal processing circuits each of which performs a predetermined processing on the signals input from the pixel circuit via the input unit, a bus shared by the plurality of signal processing circuits, an arbitration circuit that arbitrates between the plurality of signal processing circuits and the bus, where a portion of the bus is an internal bus for each of the signal processing circuits,
wherein each of the plurality of signal processing circuits is formed by individual stepping exposure, and the shared bus is formed by one shot exposure;
	wherein each of the plurality of signal processing circuits generates a RAW image by carrying out first signal processing on the signals input from the pixel circuit and outputs the RAW image to the exterior; and
	wherein in addition to generating the RAW image, each of the plurality of signal processing circuits carries out second signal processing, the second signal processing being an evaluation of a plurality of different images, and in the second signal processing, an assignment of functions of the plurality of signal processing circuits is changed at a predetermined timing.

8.	(Currently amended) 	The chip according to claim 7, wherein the pixel circuit includes a plurality of photoelectric conversion elements to generate to a captured image signal,
	wherein the captured image signal is transmitted to the logic circuit.  

11.	(Currently amended)	An image capturing apparatus comprising:
	an integrated circuit chip;
	a lens unit including a focus lens for forming an image on a
	one or more processors;
	a lens control unit that controls the focus lens;
	an object recognizing unit that recognizes an object, including a position of the object, during shooting;
	a detecting unit, including a gyrosensor, that detects movement of the apparatus;
	an image processing unit and a recording signal processing unit; and
	a display device and a recording medium, and
	the integrated circuit chip includes:
	a pixel circuit formed, as an image sensor, on [[a]]the substrate stacked on the chip; and
	a logic circuit formed on another substrate stacked on the chip,
	wherein the logic circuit includes an input unit inputting signals from the pixel circuit, a plurality of signal processing circuits each of which performs a predetermined processing on the signals input from the pixel circuit via the input unit, a bus shared by the plurality of signal processing circuits, an arbitration circuit that arbitrates between the plurality of signal processing circuits and the bus, where a portion of the bus is an internal bus for each of the signal processing circuits,
	wherein each of the plurality of signal processing circuits is formed by individual stepping exposure, and the shared bus is formed by one shot exposure;
	wherein each of the plurality of signal processing circuits generates a RAW image by carrying out first signal processing on the signals input from the pixel circuit and outputs the RAW image to the exterior; and
	wherein in addition to generating the RAW image, each of the plurality of signal processing circuits carries out second signal processing, the second signal processing being an evaluation of a plurality of different images, and in the second signal processing, an assignment of functions of the plurality of signal processing circuits is changed at a predetermined timing,
	wherein the lens control unit, the object recognizing unit, the detecting unit, the image processing unit and the recording signal processing unit are implemented by the one or more processors.

13.	(Currently amended)	The apparatus according to claim 11, wherein the changing of the assignment of functions is carried out between live view [[LV]] shooting and still image shooting when continuous shooting of still images is carried out.


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance of the claims are clear from the written record of prosecution.  Attention is specifically drawn to the amendments and arguments dated 12/15/2021. As such, the reasons for allowance have been fully addressed and complied according to MPEP 1302.14(I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Izuhara (US 2019/0104260 A1) discloses a solid-state imaging element includes a first substrate including a pixel circuit having a pixel array unit, and a second substrate. The second substrate includes signal processing circuits to process signals from the pixel array unit, and a wiring layer with wiring regions electrically connected to respective ones of the signal processing circuits. Each signal processing circuit has a same circuit pattern. The second substrate and the first substrate are stacked. A wiring pattern of each wiring region is different.
Kanou (US 2013/0032956 A1) discloses a method for manufacturing a semiconductor device includes a first photolithography step of forming a first device pattern corresponding to a first pattern, and a plurality of alignment marks corresponding to a plurality of marks, upon a step of exposing the entire device region in one shot using a first mask including the first pattern and the plurality of marks, and a second photolithography step of, after the first photolithography step, forming second device patterns respectively corresponding to second patterns in a plurality of divided regions which form the device region, upon steps of individually exposing the plurality of divided regions using second masks each including the second pattern corresponding thereto.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696                                                                                                                                                                                         	
/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696